Title: From Thomas Jefferson to Bernard Peyton, 16 November 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Pop. For.
Nov. 16. 21.
Winding up my yearly affairs here and just on my departure for Monticello I draw on you as follows. in favor of.James Steptoe79.61.this will be presentd immedlyWm J. Miller171.67payable 30th instant.Bolling326.25with int. from this date.until paid this last altho’ made payable immediately will not be presentd until abt Xmas as I have good grounds to believe for which reason it bears int until called for. I shall be at home on the 20th and will spare no exertions which the river will permit to get down flour as fast as possible. ever & affectly yoursTh: J.